Title: From James Madison to William Pinkney, 30 October 1810
From: Madison, James
To: Pinkney, William


private
Dear SirWashington Ocr. 30. 1810
Your letter of Aug. 13. was duly recd. Its observations on the letter & conduct of Ld. Wellesley, are an interesting comment on both. The light in which the letter was seen by many in this Country, was doubtless such as gave to its features an exaggerated deformity. But it was the natural effect of its contrast to the general expectation founded on the tenor of your private letter to Mr Smith, and on the circumstances, which in the case of Jackson, seemed to preclude the least delay in repairing the insults committed by him. It is true also that the letter, when viewed in its most favorable light, is an unworthy attempt, to spare a false pride on one side, at the expence of just feelings on the other, & is in every respect infinitely below the elevation of character assumed by the B. Govt. & even of that ascribed to Ld. W. It betrays the consciousness of a debt, with a wish to discharge it in false coin. Had the letter been of earlier date, & accompanied by the prompt appt. of a successor to J. its aspect would have been much softened. But every thing was rendered as offensive as possible by evasions & delays, which admit no explanation without supposing a double game, by which they were to cheat us into a reliance on fair promises, whilst they were playing into the hands of partizans here, who were turning the delays into a triumph over their own Govt. This consideration had its weight in the decision last communicated, with respect to your continuance at London, or return to the U. S.
The personal sensibilities which your letter expresses are far greater than I can have merited, by manifestations of esteem & confidence which it would have been unjust to withold. As a proof of your partiality, they ought not on that account, to excite less of a return. As little ought your readiness to retire from your station, from the honorable motives which govern you, to be viewed in any other light, than as a proof of the value which attaches itself to your qualifications and services. It is not to be denied that a good deal of dissatisfaction has issued thro’ the press, agst. some of your intercourse with the B. Govt. But this could have the less influence on the Ex. mind, as the dissatisfaction, where not the mere indulgence of habitual censure, is evidently the result of an honest misconstruction of some things, and an ignorance of others, neither of which can be lasting. I have little doubt that if your sentiments & conduct, could be seen thro’ media not before the public a very different note would have been heard; and as little, that the exhibitions, likely to grow out of the questions & discussions in which you are at present engaged, will more than restore the ground taken from you.
The sole question, on which your return depends, therefore, is whether the conduct of the Govt. where you are, may not render your longer stay incompatible with the honor of the U. S. The last letter of the Secy. of State has so placed the subject, for your determination; in which the fullest confidence is felt. Waving other depending subjects, not of recent date, a review of the course pursued in relation to Jackson & a successor, excites a mixture of indignation & contempt, which ought not to be more lightly expressed, than by your immediately substituting a Secretary of Legn. for the grade you hold; unless the step be absolutely forbidden, by the weighty consideration, which has been stated to you; and which coincides with the sound policy, to which you allude, of putting an adversary compleatly in the wrong. The prevailing opinion here is that this has already been abundantly done.
Besides the public irritation produced by the persevering insolence of J. in his long stay, & his conduct during it; there has been a constant heart burning on the subject of the Chesapeak, and a deep & settled indignation on the score of impressments, which can never be extinguished without a liberal atonement for the former, and a systematic amendment of the latter.
You have been already informed that a Proclamn. would issue giving effect to the late act of Congs. on the ground of the D. de. C.s letter to Genl. A. which states an actual Repeal of the F. Decrees. The letter of W. to you, is a promise only, & that in a very questionable shape; the more so as G. B. is known to have founded her retaliating pretensions on the unprecedented mode of warfare agst: her, evidently meaning the exclusion of her trade from the Continent. Even the Blockade of May 1806. rests on the same foundation. These considerations, with the obnoxious exercise, of her sham-blockades, in the moment of our call for their repeal, backed by the example of France, discourage the hope, that she contemplates a re-conciliation with us. I sincerely wish your next communications may furnish evidence of a more favorable disposition.
It will not escape your notice, and is not undeserving that of the B. Govt. that the non-intercourse, as now to be revived, will have the effect of giving a monopoly of our exportations to G. B. to our own vessels, in exclusion of hers; whereas, in its old form, G. B. obtained a substantial monopoly for hers thro’ the entrepots of N. Scotia, E. Florida &c. She cannot therefore deprive our vessels, which may now carry our exports directly to G. B. of this monopoly, without refusing the exports altogether, or forcing them into difficult & expensive circuits, with the prospect of a counteracting interposition of Congress, shd. the latter experiment be resorted to. Nothing wd. be necessary to defeat this experiment but to prohibit, as was heretofore contemplated—the export of our productions to the neighboring ports belonging to G. B. or her friends.
The Course adopted here towards West Florida, will be made known by the Secy. of State. The occupancy of the Territory as far as the Perdido, was called for by the crisis there, and is understood to be within the authy. of the Executive. E. Florida also is of great importance to the U. S. and it is not probable that Congs. will let it pass into any new hands. It is to be hoped G. B. will not entangle herself with us, by seizing it, either with or without the privity of her Allies in Cadiz. The position of Cuba gives the U. S. so deep an interest in the destiny even of that Island, that altho they might be an inactive they could not be a satisfied spectator, at its falling under any European Govt. which might make a fulcrum of that position, agst. the commerce or security of the U. S. With respect to Spanish America, generally, you will find, that G. B. is engaged in the most eager, and if without the concurrence of the Spanish Authy at Cadiz, the most reproachful grasp of political influence and commercial preferences. In turning a provident attention to the new world, as she loses ground in the old, her wisdom is to be commended, if regulated by justice & good faith; nor is her pursuit of commercial preferences, if not seconded by insidious & slanderous means agst. our competition, as are said to be employed, to be tested by any other standard, than her own interest. A sound judgment of this, does not seem to have been consulted in the specimen given in the Treaty at Carraccas, by which a preference in trade over all other Nations, is extorted from the temporary fears & necessities of the Revolutionary Spaniards. The policy of the French Govt. at the epoch of our Independence, in renouncing every stipulation agst. the equal privileges of all other nations in our trade, was dictated by a much better knowledge of human Nature, and of the stable interest of France.
The Elections for the next Congs. are nearly over. The result is another warning agst. a reliance on the strength of a B. party, if the B. Govt. be still under a delusion on that subject. Should F. effectually adhere to the ground of a just & conciliary policy, & G. B. bring the U. S. to issue on her paper Blockades; so strong is this ground in right & opinion here, & even in the commitment of all the great leaders of her party here, that G. B. will scarce have an advocate left.
